Citation Nr: 0829312	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  06-34 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

R.D. Perry-Beach, Associate Counsel



INTRODUCTION

The veteran served on active duty in the United States Navy 
from November 1968 to November 1972.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Louis, Missouri which denied the veteran's claim for 
entitlement to service connection for a back disability and 
tinnitus.  


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that a low back disability currently exists.

2.  The veteran's tinnitus is as less likely as not caused by 
or a result of the veteran's military service.


CONCLUSIONS OF LAW

1.  Low back disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, which 
information and evidence VA will seek to provide and which 
information and evidence the claimant is expected to provide.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that the 
VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned 
if service connection was awarded.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated in June 
2005.  The RO informed the appellant of the types of evidence 
needed in order to substantiate his claims for service 
connection; the division of responsibility between the 
appellant and VA for obtaining the required evidence; and the 
RO requested that the appellant provide any information or 
evidence in his possession that pertained to such claims.  
Thus, the Board finds no prejudice in proceeding with 
adjudication of the appeal.

The Board acknowledges that the veteran did not receive 
notice as to the disability rating and effective date 
elements until a March 2006 letter.  Despite the error as to 
timeliness, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision because his 
claims were subsequently readjudicated in a statement of the 
case.  Furthermore, as the Board concludes below that the 
preponderance of the evidence is against the veteran's 
claims, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file consist of 
appellant's service medical records and other pertinent 
documents discussed below.  The RO has obtained the veteran's 
SMRs and the appellant underwent VA examination in September 
2006 to clarify the nature and etiology of his claimed 
tinnitus disability.

As to the issue of obtaining a medical examination or opinion 
for the veteran's claim of entitlement to service connection 
for a back disability, the Board finds that VA was not under 
an obligation to provide an examination, as such is not 
necessary to make a decision on the claim.  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in initial service 
connection claims, the VA must provide a VA medical 
examination where there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.

As will be discussed below, the record is missing critical 
evidence indicating that the claimed disability or symptoms 
may be associated with military service. Specifically, the 
veteran has not proffered competent evidence of a current low 
back disability or recurrent symptoms of a low back 
disability.  There is also an absence of evidence of the 
veteran having problems with his low back while on active 
duty.  Therefore, an examination is not warranted under the 
criteria set forth in McLendon.  See also Wells v. Principi, 
326 F. 3d 1381 (Fed. Cir. 2003).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA. 
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VCAA notice.  The purpose behind the notice 
requirement has been satisfied, because the appellant has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his appealed claims.

Relevant law and regulations

Under applicable law, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2007).  That an injury occurred in service 
alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Back disability

The veteran seeks service connection for a back condition, 
which he contends was incurred while serving on active duty.  
See October 2006 substantive appeal.
With respect to the matter of in-service disease or 
disability, the evidence of record does not establish that a 
back disability existed in service.  The contemporaneous 
evidence, namely the service medical records, to include the 
veteran's separation examination, makes no reference to a 
back disability during service.  

Furthermore, with respect to a current back disability, there 
is no evidence of record indicating a current diagnosis of 
such.  In his May 2005 claim for benefits, he reported no 
history of treatment for low back disability since service 
discharge.  The Board acknowledges that the veteran has 
subsequently reported seeking post-service treatment for his 
low back problems, and that he was told his low back disorder 
was due to an "old injury."  However, the veteran has also 
reported that the records from that physician can not be 
located.  In sum, there remains no competent evidence of a 
current low back disability.
The only other evidence in the claims file alleging that the 
veteran has a back disability consists of his own statements 
and those of his representative.  It is now well settled, 
however, that lay persons without medical training, such as 
the veteran and his representative, are not qualified to 
render medical opinions regarding matters such as diagnosis 
of disease, which call for specialized medical knowledge.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see 
also 38 C.F.R. § 3.159 (2007) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The veteran's 
statements and those of his representative are accordingly 
lacking in probative value.

The Board has also considered the veteran's contentions of a 
continuity of symptomatology since service.  The Court has 
held that, even where a veteran asserted continuity of 
symptomatology since service, medical evidence was required 
to establish "a nexus between the continuous symptomatology 
and the current claimed condition . . . " See, e.g., 
McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on 
other grounds sub nom.  McManaway v. Principi, 14 Vet. App. 
275 (2001); Voerth v. West, 13 Vet. App. 117 (1999).  In this 
instance, the Board notes that such medical evidence is not 
of record.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence 
of proof of a present disability, there can be no valid claim 
for service connection as Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability).  Unfortunately, in 
the absence of any competent evidence of current treatment or 
diagnosis for low back disability, it makes no matter whether 
his alleged in service back injury occurred or is otherwise 
service-related, and the Board declines to make any 
determination as to this issue.  The veteran does not have a 
currently diagnosed disability for which service connection 
may be granted; as such, service connection is not warranted 
and the veteran's claim must be denied.

Tinnitus

The veteran has asserted that he suffered acoustic trauma 
from exposure to noise while serving on active duty.  

With respect to the matter of a current disability, the Board 
notes the conclusions of the September 2006 VA examiner which 
indicates that the veteran has hearing sensitivity within 
normal limits in the right ear and mild sensorineural hearing 
loss at 3000 HZ in the left, to include the veteran's report 
of constant bilateral tinnitus. 

With respect to the matter of in-service disease or injury, 
the Board also notes that the veteran's DD 214 form confirms 
that his MOS was an engine mechanic and that he has reported 
that his occupation required him to work without the aid of 
hearing protection.  See October 2006 Substantive Appeal.   
There is no reason in the record to doubt the veteran's 
credibility as to the events he described in service.  Thus, 
for the purposes of this decision, the Board will assume that 
the veteran experienced hazardous noise exposure during 
service.

However, with respect to the matter of medical nexus, the 
competent medical evidence of record indicates that there is 
no relationship between the veteran's in-service acoustic 
trauma and his currently diagnosed tinnitus disability.

The September 2006 VA examiner noted that the veteran worked 
as a forklift driver for approximately 10 years and as a 
welder subsequent to active military service.  He also noted 
that neither civilian job required the use of hearing 
protection.  After finding that veteran's hearing sensitivity 
was within normal limits bilaterally, the examiner ultimately 
concluded that tinnitus was less likely as not caused by or a 
result of the veteran's military service.  

The Board has considered that the veteran has reported that 
the ringing in his ears had its actual onset during service, 
and the Board is aware that he is competent to describe such 
symptoms.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
The record reflects that he described such onset to the 
examiner, and there is no reason to doubt his credibility in 
that regard.  Thus, the Board accepts that he sincerely 
believes that this disability had its onset in service.

However, although the veteran's lay reports as to the onset 
of his symptoms are certainly relevant to the matter of 
determining the etiology of his current disabilities, he is 
still ultimately not qualified to render a medical diagnoses 
of tinnitus.  See Espiritu v. Derwinski, supra, Moray v. 
Brown,  5 Vet. App. 211 (1993).  Thus, his lay reports as to 
the onset of his symptoms also cannot serve to establish that 
this disability manifested in service.

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
tinnitus.  The benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); See also 
Gilbert, supra.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


